DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1 and 11 are amended. No new claims are added or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 11/23/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Nonstatutory Double Patenting
Examiner previously rejected claims 1-20 for nonstatutory double patenting. In response, Applicant requests that Examiner hold the double patenting rejection in abeyance until there is an indication of allowable subject matter. Examiner agrees to hold the double patenting rejection in abeyance. 
Rejection of claims 1 and 11 under 35 U.S.C. 103
Applicant has amended claims 1 and 11 to recite the limitation “the headless browser emulating a non-headless browser,” and now argues that the combination of Kling and Sivakumar does not teach the new limitation. In support of this argument, Applicant further argues that “neither application discloses the claimed combination of features and in particular a headless browser.” However, Examiner respectfully disagrees. As indication in the rejection below, Sivakumar teaches that the transformation application may be implemented by a headless browser that emulates a non-headless browser. See par. 81.


Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,009,773.
In the instant case, claims 1-20 of the present application are not patentably distinct from claims 1-18 of U.S. Patent No. 10,009,773 because they merely omit limitations found in claims 1-18 of U.S. Patent No. 10,009,773 and are therefore obvious in view of claims 1-18 of U.S. Patent No. 10,009,773. See MPEP 2144.04.II.A: Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Kling (US 2012/0240203) in view of Sivakumar (US 2014/0164944). Alternatively, claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Kling in view of Call (US 2015/0271188). Alternatively, claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Kling in view of Smith (US 10,009,773).
Regarding claims 1 and 11, Kling teaches a system comprising: a mobile device including an interconnected display, storage, processor and memory that stores instructions (A mobile device 200 includes instructions that perform a portion of Kling’s method. The mobile device may be a mobile device. See par. 5); the instructions, when executed, perform a process including: sending an access credential to a remote server (The mobile device sends a login name and password to a bank server. See par. 14; fig. 2, step 204); receiving web page data from the remote server (After the mobile device is successfully authenticated, the bank server sends a transaction page to the mobile device. See par. 14; fig. 2, steps 205-206); parsing the web page to identify user-specific data (The mobile device processes the transaction page in order to render it for display at the mobile device. See par. 14; fig. 2, step 207. It is understood that the transaction page contains user-specific information, such as an account balance); displaying the user specific data on the display of the mobile device in a native application (A banking application installed on the mobile device displays the transaction page, including the user-specific information. See par. 14; fig. 2, step 207); sending transaction data to the remote server to modify secure data based at least on a command (The mobile device sends a transaction request to the bank server to perform a transaction that modifies some data at the bank server. See par. 14; fig. 2, step 207); and receive a confirmation of the modification of the secure data (The mobile device receives a result of executing the transaction request from the bank server. See par. 14; fig. 2, steps 209-210).
However, Kling does not teach that the transaction data is sent via a headless browser configured to execute on the mobile device, the headless browser emulating a non-headless browser. Nonetheless, Sivakumar teaches a transformation application of a mobile application derivation system for transforming an interface of an enterprise application to an interface of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kling so that the transaction request is sent to the bank server via a transformation application that is implemented using a headless browser that emulates a non-headless browser, and that is configured to execute on the mobile device, because doing so allows an enterprise banking application that is traditionally consumed by a personal computer (PC) to be consumed by a mobile device. 
Alternatively, Call teaches a system for increasing security between a client computer 299 and a server 205, whereby a headless browser 232 emulates a non-headless browser such as client browser 295. See par. 104. Call further teaches that the headless browser receives requests (i.e., transaction data) from the client browser 295 and sends the transaction data to the server. See par. 125; 173-176. Lastly, Call teaches that the headless browser may execute on a separate intermediary computer 230 or on the client computer 299. See par. 97. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kling so that a headless browser 
Alternatively, Smith teaches a system for secured data access from a mobile device executing a native mobile application and a headless browser, whereby transaction data is sent via a headless browser configured to execute on the mobile device, the headless browser emulating a non-headless browser. See col. 5, ln. 52 - col. 6, ln. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kling so that a headless browser (emulating a non-headless browser) executes on the mobile device and sends transaction data to bank server because Smith teaches that doing so increases the security between the mobile device and the bank server. 
Regarding claims 2 and 12, Kling teaches wherein the mobile device is further configured to establish a secure connection to the remote server hosting a website (The mobile device establishes an encrypted session with the bank server after the mobile device is authenticated. See par. 14-15; fig. 2, step 206).
Regarding claims 3 and 13, Kling teaches wherein the mobile device is further configured to receive a user input corresponding to the command (A user of the mobile device inputs the desired transaction request. See par. 14; fig. 2, step 207).
Regarding claims 4 and 14, wherein the confirmation is via a secure connection (The session with the bank server is an encrypted session, such that the confirmation sent by the bank server is sent via an encrypted connection. See par. 14; fig. 2, step 209).
Regarding claims 5 and 15, Kling teaches further comprising the remote server, the remote server configured to receive access credential data from the mobile device for emulation of a request to login to a website (The bank server receives the login name and password provided by the mobile device. See par. 14; fig. 2, step 205).
Regarding claims 6 and 16, Kling teaches further comprising the remote server, the remote server configured to transmit web page data to the mobile device (After authenticating the mobile device, the bank server sends the user the transaction page. See par. 14; fig. 2, step 206).
Regarding claims 7 and 17, Kling teaches further comprising the remote server, the remote server configured to receive the request to modify the secure data (The bank server receives the transaction request from the mobile device. See par. 14; fig. 2, step 208).
Regarding claims 8 and 18, Kling teaches further comprising the remote server, the remote server configured to transmit the confirmation that the secure data has been modified (The bank server sends the confirmation after performing the transaction request. See par. 14; fig. 7, step 209).
Regarding claims 9 and 19, Kling and Sivakumar/Call teach wherein the headless browser is an instance of a web browser that is executed by the mobile device without display of a graphical user interface (GUI) (Sivakumar teaches that the transformation application may be implemented as a headless browser, which is a browser instance without a GUI. See par. 81. Similarly, Call teaches that the headless browser receives instructions for rendering a GUI but does not actually render the GUI. See par. 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 
Claims 10 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Kling and Sivakumar, as applied to claims 1 and 11 above, in further view of Sivakumar. Alternatively, claims 10 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Kling and Call, as applied to claims 1 and 11 above, in further view of Sivakumar. Alternatively, claims 10 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Kling and Sivakumar/Call/Smith, as applied to claims 1 and 11 above, in further view of Smith.
Regarding claims 10 and 20, Kling and Call do not teach the instructions further configured to send to a directory server a request for application programming interface fingerprint data associated with a name corresponding to the website, and to take an action based on whether application programming interface data is found. However, Sivakumar teaches a system for transforming an interface of an enterprise application to an interface of a mobile application, whereby a transformation application calls upon a repository to retrieve software and rules for performing transformations associated with the enterprise application, and performs transformations in response to receiving the software and rules from the repository. See par. 78-79. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kling and Sivakumar/Call to incorporate this feature of Sivakumar because doing so allows an enterprise banking application that is traditionally consumed by a personal computer (PC) to be consumed by a mobile device. 
Alternatively, Smith teaches sending to a directory server a request for application programming interface fingerprint data associated with a name corresponding to the website, and to take an action based on whether application programming interface data is found. See col. 12, ln. 7-36. 
It would have been obvious to modify the system of Kling and Sivakumar/Call/Smith to 
incorporate this feature of Smith because doing so allows users to select their financial institution from among multiple fingerprinted organizations prior to initial login, according to Smith. See col. 12, ln. 34-36. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459